Citation Nr: 1644005	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to January 13, 2012, and as 20 percent disabling from January 13, 2012.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from February 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which assigned a noncompensable rating for degenerative disc disease of the lumbar spine. 

During the course of the Veteran's appeal, the RO awarded an increased 10 percent rating for degenerative disc disease of the lumbar spine, effective the December 16, 2008, date of receipt of claim.  The RO subsequently awarded a 20 percent rating for the disability, effective January 13, 2012.  As higher ratings for the disability are available prior to and from this date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In addition, the RO granted service connection for right foot pes planus and sciatic neuropathy of the right lower extremity, representing a full grant of these matters previously on appeal.  Accordingly, they are no longer before the Board.

In October 2016 the Veteran submitted a notice of disagreement (NOD) with respect to the recent denial of her claims for service connection for lymphedema of the lower extremities, arthritis of the extremities, and an acquired psychiatric disorder, as well as the ratings assigned for the service-connected anemia and primary dysmenorrhea.  The record reflects that the Agency of Original Jurisdiction (AOJ) has added these issues in the Veterans Appeals Control and Locator System (VACOLS), which ensures issuance of a Statement of the Case (SOC) if the benefit sought is not granted.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, those particular higher initial rating claims remain under the jurisdiction of the AOJ at this time.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that additional development on the matter on appeal is warranted.

The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

The Board's review of the VA examination reports, dated in April 2009, April 2015, and November 2015, reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

In addition, the Veteran's representative indicated that that the Veteran had completed a spinal Disability Benefits Questionnaire (DBQ) dated in July 2016 and had attached the form to a recent submission; however, the Board did not find this evidence in the claims file.  This evidence, and all other outstanding evidence, should be associated with the claims file, while the matter is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records, to specifically include the July 2016 spinal DBQ.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include an evaluation of any neurologic impairments attributable to service-connected degenerative disc disease of the lumbar spine.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claims remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

